Case 2:19-cv-16751-KM-JBC Document 36 Filed 12/16/20 Page 1 of 7 PageID: 618




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

TRENT NICHOLS and SHARON
NICHOLS, derivatively on behalf of       Case No.: 2:19-cv-16751-KM-JBC
COCRYSTAL PHARMA, INC. F/K/A
BIOZONE PHARMACEUTICALS,
INC.,                                    FINAL ORDER AND JUDGMENT

      Plaintiffs,

      vs.

ELLIOTT MAZA, GARY WILCOX,
JEFFREY MECKLER, GERALD
MCGUIRE, JAMES MARTIN,
CURTIS DALE, RAYMOND
SCHINAZI, DAVID BLOCK,
PHILLIP FROST, JANE H. HSIAO,
STEVEN RUBIN, BRIAN KELLER,
BARRY C. HONIG, JOHN
STETSON, MICHAEL BRAUSER,
JOHN O’ROURKE III, MARK
GROUSSMAN, and JOHN H. FORD,

      Defendants,

      and

COCRYSTAL PHARMA, INC. F/K/A
BIOZONE PHARMACEUTICALS,
INC.,

      Nominal Defendant.




                                     1
Case 2:19-cv-16751-KM-JBC Document 36 Filed 12/16/20 Page 2 of 7 PageID: 619




      This matter came before the Court for hearing pursuant to this Court’s Order

Preliminarily Approving Derivative Settlement and Providing for Notice, dated

September 22, 2020 (the “Preliminary Approval Order”), on the application of the

Settling Parties for final approval of the Settlement set forth in the Stipulation and

Agreement of Settlement dated August 20, 2020 (the “Stipulation”). Due and

adequate notice having been given to Current Cocrystal Stockholders as required in

the Preliminary Approval Order, and the Court having considered all papers filed

and proceedings had herein and otherwise being fully informed of the premises and

good cause appearing therefore, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that:

      1.       This Final Order and Judgment (“Judgment”) incorporates by reference

the definitions in the Stipulation, and, except where otherwise specified herein, all

capitalized terms used herein shall have the same meanings as set forth in the

Stipulation.

      2.       This Court has jurisdiction over the subject matter of the above-

captioned action (the “Derivative Action”), including all matters necessary to

effectuate the Settlement, and over all Settling Parties.

      3.       This Court finds that the Settlement set forth in the Stipulation is fair,

reasonable, and adequate as to each of the Settling Parties and Current Cocrystal

Stockholders, and hereby finally approves the Settlement in all respects and orders


                                            2
Case 2:19-cv-16751-KM-JBC Document 36 Filed 12/16/20 Page 3 of 7 PageID: 620




the Settling Parties to perform its terms to the extent the Settling Parties have not

already done so.

      4.     The Derivative Action, all claims contained therein, and any other

Released Claims, are hereby ordered as fully, finally, and forever compromised,

settled, released, discharged and dismissed on the merits and with prejudice by virtue

of the proceedings herein and this Judgment. The Settling Parties are to bear their

own costs, except as otherwise provided in the Stipulation.

      5.     Upon the date the Judgment becomes Final, Cocrystal, Plaintiffs

(individually and on behalf of Cocrystal), and each of the Current Cocrystal

Stockholders shall be deemed to have, and by operation of this Judgment shall have,

fully, finally, and forever released, relinquished, and discharged the Released Claims

(including Unknown Claims) against the Released Persons. Cocrystal, Plaintiffs,

and each Current Cocrystal Stockholder shall be deemed to have, and by operation

of this Judgment shall have, covenanted not to sue any Released Person with respect

to any Released Claims, and shall be permanently barred and enjoined from

instituting, commencing or prosecuting the Released Claims against the Released

Persons. Nothing herein shall in any way impair or restrict the rights of any Settling

Party to enforce the terms of the Stipulation and this Judgment.

      6.     Upon the Effective Date, each of the Released Persons shall be deemed

to have, and by operation of this Judgment shall have, fully, finally, and forever


                                          3
Case 2:19-cv-16751-KM-JBC Document 36 Filed 12/16/20 Page 4 of 7 PageID: 621




released, relinquished, and discharged each and all of Plaintiffs and their Related

Persons, Plaintiffs’ Counsel and their Related Persons, Cocrystal, and all Current

Cocrystal Stockholders (solely in their capacity as Cocrystal stockholders) from

Defendants’ Released Claims. The Released Persons shall be deemed to have, and

by operation of this Judgment shall have, covenanted not to sue Plaintiffs or their

Related Persons, Plaintiffs’ Counsel or their Related Persons, Cocrystal, or any

Current Cocrystal Stockholders (solely in their capacity as Cocrystal stockholders)

with respect to any Defendants’ Released Claims, and shall be permanently barred

and enjoined from instituting, commencing or prosecuting Defendants’ Released

Claims against Plaintiffs and their Related Persons, Plaintiffs’ Counsel and their

Related Persons, Cocrystal, and all Current Cocrystal Stockholders (solely in their

capacity as Cocrystal stockholders). Nothing herein shall in any way impair or

restrict the rights of any Settling Party to enforce the terms of the Stipulation and

this Judgement.

      7.     The Court finds that the notice of the Settlement to Current Cocrystal

Stockholders was made in accordance with the Preliminary Approval Order and

provided the best notice practicable under the circumstances to all Persons entitled

to such notice, and said notice fully satisfied the requirements of due process.




                                          4
Case 2:19-cv-16751-KM-JBC Document 36 Filed 12/16/20 Page 5 of 7 PageID: 622




      8.     The Court finds that during the course of the Derivative Actions, the

Settling Parties and their counsel at all times complied with Rule 11 of the Federal

Rules of Civil Procedure.

      9.     The Court finds that the Fee and Expense Amount in the amount of two

hundred seventy-five thousand dollars ($275,000) is fair and reasonable, in

accordance with the Stipulation, and finally approves that amount as the Fee and

Expense Award.

      10.    The Court finds that the Service Awards to Plaintiffs in the amount of

one thousand dollars ($1,000) each, or four thousand dollars ($4,000) in total, is fair

and reasonable, in accordance with the Stipulation, and finally approves the Service

Awards, to be paid by Plaintiffs’ Counsel from the Fee and Expense Award.

      11.    Neither the Judgment, nor the facts and terms of the Stipulation,

including any exhibits attached thereto, nor the Settlement nor the proceedings in

connection with the Settlement, nor any act performed or document executed

pursuant to or in furtherance of the Stipulation or the Settlement:

             (a)    shall be offered, received, or used in any way against the Settling

Parties as evidence of, or be deemed to be evidence of, a presumption, concession,

or admission by any of the Settling Parties with respect to the truth of any fact alleged

by Plaintiffs or the validity, or lack thereof, of any claim that has been or could have

been asserted in the Derivative Actions or in any litigation, or the deficiency,


                                           5
Case 2:19-cv-16751-KM-JBC Document 36 Filed 12/16/20 Page 6 of 7 PageID: 623




infirmity, or validity of any defense that has been or could have been asserted in the

Derivative Actions or in any litigation, or of any fault, wrongdoing, negligence, or

liability of any of the Released Persons;

             (b)    shall be offered, received, or used in any way against any of the

Released Persons as evidence of, or be deemed to be evidence of, a presumption,

concession, or admission of any fault, misrepresentation or omission with respect to

any statement or written document approved, issued, or made by any Released

Person;

             (c)    shall be offered, received, or used in any way against any of the

Released Persons as evidence of, or be deemed to be evidence of, a presumption,

concession, or admission of any liability, fault, negligence, omission or wrongdoing,

or in any way referred to for any other reason as against the Released Persons, in any

arbitration proceeding or other civil, criminal, or administrative action or proceeding

in any court, administrative agency, or other tribunal; and

             (d)    shall be offered, received, or used in any way against Plaintiffs

or Plaintiffs’ Counsel as evidence of, or be deemed to be evidence of, a presumption,

concession, or admission that any of Plaintiffs’ claims are without merit or that

Plaintiffs would not have been able to prevail on their claims at trial.

      12.    This Judgment, the Stipulation, the Settlement, and any act performed

or document executed pursuant to or in furtherance thereof, shall not be admissible


                                            6
Case 2:19-cv-16751-KM-JBC Document 36 Filed 12/16/20 Page 7 of 7 PageID: 624




in any proceeding for any purpose, except to enforce the terms of the Settlement.

However, the Released Persons may refer to the Settlement, and file the Stipulation

and/or this Judgment, in any action that may be brought against them to effectuate

the liability protections granted them thereunder, including, without limitation, to

support a defense or claim based on principles of res judicata, collateral estoppel,

full faith and credit, release, standing, good faith settlement, judgment bar or

reduction or any other theory of claim preclusion or issue preclusion or similar

defense or claim under U.S. federal or state law or foreign law.

      13.    Without affecting the finality of this Judgment in any way, the Court

hereby retains continuing jurisdiction over: (a) implementation of the Settlement;

and (b) all Settling Parties for the purpose of construing, enforcing, and

administering the Stipulation and this Judgment, including, if necessary, setting

aside and vacating this Judgment, on motion of a Settling Party, to the extent

consistent with and in accordance with the Stipulation if the Effective Date fails to

occur in accordance with the Stipulation.

      14.    This Judgment is a final judgment and should be entered forthwith by

the Clerk dismissing the Derivative Action with prejudice.

        IT IS SO ORDERED.

DATED: 12/16/2020                                 /s/ Kevin McNulty
_______________________________
                                                HONORABLE KEVIN McNULTY
                                                U.S. DISTRICT COURT JUDGE


                                            7
